 



Exhibit 10.7
LTIP AWARD AMENDMENT TO THE
FEDERAL HOME LOAN BANK OF CINCINNATI BENEFIT EQUALIZATION PLAN
(2002 Restatement)
          In order to permit participants in the Federal Home Loan Bank of
Cincinnati Long-Term Incentive Plans (the “LTIP”) to defer compensation
attributable to the LTIP, the Federal Home Loan Bank of Cincinnati (the
“FHLBank”) hereby amends its Benefit Equalization Plan (2002 Restatement) (the
“Plan”) as follows:
1.      Effective Date. The provisions of this Amendment shall be effective as
of the date of its adoption, set forth below.
2.       Deferral of LTIP Award. A new Section 4.11 is hereby added to the
current end of Article IV to provide in its entirety as follows:
          4.11       An employee who is a Member in this Plan, pursuant to
Article II and Section 4.01, and who is also a participant in the Federal Home
Loan Bank of Cincinnati Executive Long-Term Incentive Plan (the “LTIP”) may make
an irrevocable election to defer all or any portion of the participant’s LTIP
award, provided, however, in order for an election to be valid, the Member must
complete and sign the form(s) specified by the Committee, and timely return the
form(s) to the Committee, in accordance with the Committee’s rules and
procedures. For an election regarding an amount that is Performance-Based
Compensation (as that term is defined in Code Section 409A and the final
regulations promulgated thereunder) to be timely, it must be made not later than
the date that is six (6) months before the end of the performance period. At the
time of the deferral election, the Member must specify the time and method of
payment of the deferred amount. If the Member fails to timely complete and
return the required form(s), the deferral amount shall be zero for that LTIP
award. A Member’s election may be changed at any time prior to the last
permissible date for making the election as permitted in this Section 4.11, and
shall thereafter be irrevocable. The Committee may from time to time establish
policies and rules consistent with the requirements of Section 409A of the Code
to govern the manner in which deferral elections may be made. In accordance with
its policies and rules, the Committee has determined that the Members may
generally elect to defer LTIP awards during June of each year.
3.       Effect of Amendment on Plan. Except as provided in this Amendment, the
provisions of the Plan shall remain unchanged.
          IN WITNESS WHEREOF, the Federal Home Loan Bank of Cincinnati has
caused this LTIP Award Amendment to its Benefit Equalization Plan (2002
Restatement) to be executed this 20th day of March, 2008.

                      THE FEDERAL HOME LOAN BANK OF CINCINNATI    
 
               
 
               
 
  /s/ David H. Hehman                
 
  David H. Hehman                                        President        

